[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                JUNE 8, 2005
                               No. 04-10710                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                   D. C. Docket No. 03-00356-CR-T-24MSS

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                     versus

WILLIAM E. BAKER, JR.,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (June 8, 2005)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

     William Baker, Jr., appeals pro se his conviction for one count of attempted
tax evasion, in violation of 26 U.S.C. § 7201. On appeal, Baker argues that the

district court should have dismissed the case against him because the government

failed to set forth any provision of law by which the district court had jurisdiction.

He also asserts that Congress’s authority did not extend to the territorial limits of

the states, and the State of Florida had not assented to federal jurisdiction over its

territory. He further argues that, as a domiciliary of Florida, the government did

not have personal jurisdiction over him, and he had not committed an act within

one of the defined “states” over which the federal government has jurisdiction.

Baker also contends that (1) the Fourteenth Amendment never properly was

ratified, (2) the government failed to establish a “nexus” demonstrating that the

taxes in question applied to him, and (3) there is a six-year statute of limitations for

criminal prosecutions involving income tax laws.

      Questions of a district court’s subject-matter jurisdiction are questions of

law subject to plenary review by this Court. United States v. Maduno, 40 F.3d

1212, 1215 (11th Cir. 1994). Federal district courts have exclusive jurisdiction

over “all offenses against the laws of the United States.” 18 U.S.C. § 3231. The

Sixteenth Amendment to the U.S. Constitution provides, in part, that “Congress

shall have power to lay and collect taxes on incomes, from whatever source

derived.” U.S. Constit. amend. XVI. Under this authority, Congress enacted



                                            2
§ 7201, which imposes criminal penalties against any individual who willfully

attempts to evade or defeat any federal tax. 26 U.S.C. § 7201.

      In Cheek v. United States, 498 U.S. 192, 195, 111 S.Ct. 604, 607, 112

L.Ed.2d 617 (1991), the Supreme Court acknowledged that arguments that federal

income tax laws do not apply to individuals because “they were not taxpayers

within the meaning of the tax laws, that wages are not income, that the Sixteenth

Amendment does not authorize the imposition of an income tax on individuals, and

that the Sixteenth Amendment is unenforceable” repeatedly have been rejected by

federal courts as frivolous. Because Baker’s arguments repeatedly have been

found to lack merit, we deem them frivolous and affirm Baker’s conviction.

      Baker next argues that the government engaged in prosecutorial misconduct

by threatening to indict his wife unless the case proceeded quickly. He also

contends that the district court judge was not impartial because she (1) refused to

investigate his claims of prosecutorial misconduct, and (2) proceeded to trial with

the knowledge that she was a party to a lawsuit in state court, in which Baker was

seeking declaratory judgment against her. Baker also argues that the district court

and the government privately agreed to “settle and close” the case against him.

      Generally, determinations of prosecutorial misconduct involve mixed

questions of law and fact, which we review de novo. United States v. Noriega, 117



                                          3
F.3d 1206, 1218 (11th Cir. 1997). We review for an abuse of discretion a district

court judge’s decision whether to recuse herself. Thomas v. Tenneco Packaging

Co., Inc., 293 F.3d 1306, 1319-20 (11th Cir. 2002).

       We have stated that we “find[] no impropriety in the government’s warnings

that members of [a defendant’s] family could be indicted.” United States v.

Horton, 646 F.2d 181, 187 (5th Cir. Unit A. May 1981).1 The Due Process Clause

requires “‘a fair trial in a fair tribunal’ before a judge with no actual bias against

the defendant or interest in the outcome of his particular case.” Bracy v. Gramley,

520 U.S. 899, 904-05, 117 S.Ct. 1793, 1797, 138 L.Ed.2d 97 (1997) (citations

omitted).

       Because Baker presented no evidence of prosecutorial misconduct or judicial

impartiality, we affirm his conviction.

       AFFIRMED.2




       1
            In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981)(en banc), this
Court adopted as binding precedent all of the decisions of the former Fifth Circuit handed down
prior to the close of business on September 30, 1981.
       2
            Baker’s request for oral argument is denied.

                                                 4